Per Curiam.
—Upon the whole case it clearly appeared that the plaintiffs were not the procuring cause of the sale, and that the sale was effected by the broker Sterne. It was a clear case of two brokers trying to sell the same property to the same party—the one failing and the other succeeding. The rule of law in such a case has been well defined in Alden v. Earle, 56 Supr. Ct. 366; 33 St.. Rep., 961, affirmed in 121 N. Y., 688; 31 St. Rep., 375.
The direction of a verdict against the plaintiffs was proper, and the judgment should be affirmed, with costs.
Freedman, Dugro and Gildersleeve, JJ., concur.